EXHIBIT 10.5

 

ASSIGNMENT OF MEMBERSHIP INTERESTS

 

This Assignment of Membership Interests (this “Assignment”), dated effective as
of February 3, 2020 (the “Effective Date”), is entered into by and between
Viking Energy Group, Inc., a Nevada corporation (“Viking”), and Camber Energy,
Inc., a Nevada corporation (“Camber”).

 

RECITALS:

 

A.Viking and Camber are parties to that certain Agreement and Plan of Merger
(the “Merger Agreement”), dated effective as of February 3, 2020, relating to
the proposed merger of Viking and Camber (the “Merger”).

 

B. Pursuant to the Merger Agreement, Viking has agreed to transfer to Camber
twenty-five percent (25%) of the issued and outstanding membership interests
(the “Purchased Interests”) of Elysium Energy Holdings, LLC (“Holdings”) in
exchange for, inter alia, Camber advancing, on the date hereof, USD$5,000,000
(the “Investment Amount”) to Viking in connection with the acquisition of oil
and gas assets in Texas and Louisiana by Elysium Energy, LLC.

 

C. In accordance with the Agreement, Viking desires to transfer all of the
Purchased Interests to Camber, and Camber desires to accept the Purchased
Interests from the Viking.

 

NOW, THEREFORE, the parties to this Assignment hereby agree as follows:

 

1. Defined Terms. Capitalized terms used herein but not otherwise defined shall
have the meanings assigned to them in the Agreement.

 

2. Assignment of Purchased Interests. In accordance with the Agreement and in
exchange for good and valuable consideration, the receipt of which is hereby
acknowledged, and effective as of the Effective Date, the Viking hereby sells,
assigns, transfers, conveys and delivers to Camber, and Camber hereby purchases
and accepts, all of the Purchased Interests free and clear of all encumbrances.

 

3. Future Cooperation. Viking and Camber mutually agree to execute any further
deeds, bills of sale, assignments, or other documents as may be reasonably
requested by the other party for the purpose of giving effect to, evidencing or
giving notice of the transaction evidenced by this Assignment.

 

4. Representations of Viking.

 

(a)Authority. Viking has all requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and thereby. Viking has duly and validly executed and delivered this Agreement
and will, on or after the date hereof, execute, such other documents as may be
required hereunder and, assuming the due authorization, execution and delivery
of this Agreement by the parties hereto and thereto. Viking is authorized to
affect the transactions contemplated herein. This Agreement constitutes the
legal, valid and binding obligation of Viking in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and general equitable principles.

 



 1

  



 

(b) No Conflict. The execution and delivery by Viking of this Agreement and the
consummation of the transactions contemplated hereby and thereby, do not and
will not, by the lapse of time, the giving of notice or otherwise: (a)
constitute a violation of any law; (b) result in or require the creation of any
lien upon the Purchased Interests, or (c) constitute a breach of any provision
contained in, or a default under, any governmental approval, any writ,
injunction, order, judgment or decree of any governmental authority or any
contract to which Viking is a party or by which Viking is bound or affected.

 

(c) Title to Purchased Interests. Viking is the sole record and beneficial owner
of the Purchased Interests and has good and marketable title to all of the
Purchased Interests, free and clear of any liens, claims, charges, options,
rights of tenants or other encumbrances. Viking has sole managerial and
dispositive authority with respect to the Purchased Interests and has not
granted any person a proxy or option to buy the Purchased Interests that has not
expired or been validly withdrawn. The sale and delivery of the Purchased
Interests to Camber pursuant to this Agreement will vest in Camber the legal and
valid title to the Purchased Interests, free and clear of all liens, security
interests, adverse claims or other encumbrances of any character whatsoever
(“Encumbrances”).

 

5. Amendment and Modification; Waiver. This Assignment may be amended, modified
and supplemented only by written instrument duly authorized and executed by the
Viking and Camber. No waiver by any party of any of the provisions hereof shall
be effective unless explicitly set forth in writing and executed by the party so
waiving. The waiver by either party hereto of a breach of any provision of this
Assignment shall not operate or be construed as a waiver of any other provision
or breach.

 

6. Governing Law. This Assignment shall be governed by, and construed in
accordance with, the internal laws of the State of Texas, without regard to
conflict of law principles.

 

7. Inconsistencies with Agreement. Notwithstanding anything to the contrary
contained herein, the terms of this Assignment are subject to the terms,
provisions, conditions and limitations set forth in the Agreement, and this
Assignment is not intended to supersede or alter the obligations of the parties
to the Merger Agreement, which shall survive the execution and delivery of this
Assignment. In the event of any inconsistencies between the terms of this
Assignment and the terms of the Merger Agreement, the parties agree that the
terms of the Merger Agreement shall control.

 

8. Counterparts. This Assignment may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

 

9. Severability. If any provision of this Assignment is determined to be invalid
or unenforceable, in whole or in part, it is the parties’ intention that such
determination will not be held to affect the validity or enforceability of any
other provision of this Assignment, which provisions will otherwise remain in
full force and effect.

 

10. Successors and Assigns. This Assignment will inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.

 



 2

  



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

 



VIKING ENERGY GROUP, INC.

    /s/ James A. Doris

Name:

James A. Doris

 Title:

Chief Executive Officer

    

 

 

 

CAMBER ENERGY, INC.

 

 

 

 

/s/ Louis G. Schott

 

Name:

Louis G. Schott

 

Title:

Interim Chief Executive Officer

 

 

 

 

 

 

 

 

 



 



 3



 